DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 5, 2021 and July 7, 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang et al (US 7,950,859; hereinafter Zhang).
	Regarding claim 1, Zhang discloses a shutter mechanism (see figure 1) for a camera of an electronic device (100), comprising: a slider mechanism (40, see figure 1) that enables the shutter mechanism (see figure 1) to operate between an open state in which a lens (30) of the camera is exposed (see figure 1) and a closed state that blocks the lens of the camera (column 2 lines 3-5); wherein the slider mechanism (40; see figure 2) comprises a pair of slider appendages (43) that operate the shutter mechanism (see figures 1 and 2) between the open state and the closed state (column 2 lines 3-5), wherein each of the pair of slider appendages (43) slide along a different horizontal axis than a horizontal axis corresponding to the lens of the camera (see figure 1).
	Regarding claim 2, Zhang discloses the shutter mechanism (see figure 1), wherein the shutter mechanism (see figure 1) is not a component of the electronic device (100).
	Regarding claim 3, Zhang discloses the shutter mechanism (see figure 1), wherein the shutter mechanism (see figure 1) comprises a component (20) of an overlying faceplate that couples to a front facade of the electronic device (see figures 1 and 2).
	Regarding claim 4, Zhang discloses the shutter mechanism (see figure 1), further comprising: a shutter portion (41) coupled to the slider mechanism (see figures 1 and 2), the shutter portion (41) moving to cover the lens (30) of the camera in the closed state (column 2 lines 3-5).
	Regarding claim 5, Zhang discloses the shutter mechanism (see figure 1), wherein the shutter portion (41) comprises a protrusion (414) that enables a finger of a user to push or pull the shutter mechanism into the closed state and the open state (see figure 2). 
	Regarding claim 6, Zhang discloses the shutter mechanism (see figure 1), wherein the slider mechanism (40; see figure 1) comprises a set of sliding dovetails (43) and a set of slider pins (412, 45 or 431) that secure the slider mechanism (40) to a main portion of the shutter mechanism (see figures 2 and 3) and enable the shutter mechanism to operate in the open and closed states (see figure 1).
	
	Regarding claim 8, Zhang discloses a shutter mechanism (see figure 1) for a camera of an electronic device (100), comprising: a slider mechanism (40, see figure 1) that enables the shutter mechanism (see figure 1) to operate between an open state in which a lens (30) of the camera is exposed (see figure 1) and a closed state that blocks the lens of the camera (column 2 lines 3-5); wherein the slider mechanism (40, see figure 2) comprises a single shutter slider (41) disposed laterally to the camera at a same horizontal axis of the lens (30) of the camera, the single shutter slider (41) enabling the shutter mechanism (see figure 1) to operate between the open state and the closed state (column 2 lines 3-5).
Regarding claim 9, Zhang discloses the shutter mechanism (see figure 1) wherein the shutter mechanism (see figure 1) is not a component of the electronic device (100).
Regarding claim 10, Zhang discloses the shutter mechanism (see figure 1), wherein the shutter mechanism (see figure 1) comprises a component (20) of an overlying faceplate that couples to a front facade of the electronic device (100).
Regarding claim 11, Zhang discloses the shutter mechanism (see figure 1), further comprising: a shutter portion (41) coupled to the slider mechanism (40, see figure 1), the shutter portion (41) moving to cover the lens (30) of the camera in the closed state (see figure 1).
Regarding claim 12, Zhang discloses the shutter mechanism (see figure 1), wherein the shutter portion (41) comprises a protrusion (414, see figure 1) that enables a finger of a user to push or pull the shutter mechanism into the closed state and the open state (see figure 1).
	Regarding claim 13, Zhang discloses the shutter mechanism (see figure 1), wherein the slider mechanism (40, see figure 1) comprises a set of sliding dovetails (43) and a set of slider pins (412, 45 or 431) that secure the slider mechanism (40) to a main portion of the shutter mechanism (see figures 2 and 3) and enable the shutter mechanism to operate in the open and closed states (see figure 1).
	Regarding claim 15, Zhang discloses a faceplate (see figure 1) for an electronic device (100), the faceplate comprising: a shutter mechanism (see figure 1) to close an aperture of the faceplate for a camera of the electronic device (100), wherein the shutter mechanism (see figure 1) comprises: a slider mechanism (41) that enables the shutter mechanism to operate between an open state in which a lens (30) of the camera is exposed and a closed state that blocks the lens of the camera (column 2 lines 3-5); wherein the slider mechanism (41) comprises a pair of slider appendages (43) that operate the shutter mechanism  (41) between the open state and the closed state, wherein each of the pair of slider appendages (43) slide along a different horizontal axis than a horizontal axis corresponding to the lens of the camera (see figures 1 and 2). 
	Regarding claim 16, Zhang discloses the faceplate (see figure 1), wherein the shutter mechanism (see figure 1) is not a component of the electronic device (100).
Regarding claim 17, Zhang discloses the faceplate (see figure 1), wherein the shutter mechanism (see figure 1) comprises a component (20) of an overlying faceplate that couples to a front facade of the electronic device (100).
	Regarding claim 18, Zhang discloses the faceplate (see figure 1), further comprising: a shutter portion (41) coupled to the slider mechanism (40), the shutter portion (41) moving to cover the lens of the camera in the closed state (see figure 1).
Regarding claim 19, Zhang discloses the faceplate (see figure 1), wherein the shutter portion (41) comprises a protrusion (414) that enables a finger of a user to push or pull the shutter mechanism into the closed state and the open state (see figure 1).
Regarding claim 20, Zhang discloses the faceplate (see figure 1), wherein the slider mechanism (40) comprises a set of sliding dovetails (43) and a set of slider pins (412, 45, 431) that secure the slider mechanism to a main portion of the shutter mechanism and enable the shutter mechanism to operate in the open and closed states. 

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 7 and 14 are:
Regarding claim 7, the prior art does not teach or fairly suggest in combination with the other claimed limitations the shutter mechanism, wherein the slider mechanism comprises a set of locking holes that enables the slider portion to soft-lock to a corresponding set of tacking pins of the main portion in both the open and closed states.
Regarding claim 14, the prior art does not teach or fairly suggest in combination with the other claimed limitations the shutter mechanism, wherein the slider mechanism comprises a set of locking holes that enables the slider portion to soft-lock to a corresponding set of tacking pins of the main portion in both the open and closed states.

These limitations are found in claims 7 and 14, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abe (US 11,422,433), Yeh et al (US 11,143,937), Van Tassell et al (US 11,054,719), Lee (US 10,826,554) and Leimer (US 10,761,404) disclose a shutter mechanism for an electronic device. 

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

November 3, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841